DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 10/7/2021, has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving device… trimming device…. storage unit… in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 9-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US Patent # 6,408,047 B1) [hereinafter Kitagawa].
As to claims 6, 9, Kitagawa teaches a method, comprising: transferring material from a source location to a target location by positioning a first end of a filament at the source location to collect material on the first end of the filament and then positioning the first end of the filament at the target location to deposit some or all of the material at the target location (Figs. 1, 2; column 4, lines 51-59; note sample 28 is transferred from sample holder 32 to sample holder 24 by the grapple/filament 22 to be performed).
 Kitagawa performing a spectroscopic analysis on the material at the target location. However, Examiner takes Official notice that ‘performing a spectroscopic analysis on the material at the target location, target location on plate,’ is well known in the art.
It would have been obvious to one of ordinary skill in the art to spectroscopically analyze sample on plate/holder in order to spectroscopically characterize said sample.
As to claims 10-12, Kitagawa teaches all as applied to claim 6, except the type of sample to be performed/analyzed. However, type of sample to be performed or analyzed is incidental.  It would have been obvious to one of ordinary skill in the art to subject interrogate/interact light to a sample on the sample holder 24 of Kitagawa and detect scattered light from said sample via a detector in order to spectroscopically characterize said sample.
Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, comprising: a driving device configured to advance the filament towards the head portion and to retract the filament away from the head portion, and a trimming device configured to trim the first end of the filament; wherein using the apparatus includes, after the portion of the material is deposited at the target location, trimming the first end of the filament, in combination with the rest of the limitations of the claim.
Claims 2-5 are allowed by virtue of their dependence to the allowed claim 1.
 Claims 7-8, 13-17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, further comprising wiping, tamping, and/or vibrating the filament to encourage release of the material at the target location and/or to spread the material at the target location, in combination with the rest of the limitations of the claim.
As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method wherein the target location is on a matrix-assisted laser desorption/ionization plate and the spectroscopic analysis is matrix-assisted laser desorption/ionization mass spectrometry, in combination with the rest of the limitations of the claim.
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method wherein subsequent analysis is performed to determine one or more of microbial species ID, microbial ID at a level of specificity above or below the level of species, antimicrobial resistance, antimicrobial susceptibility, microbial growth, and/or environmental response, in combination with the rest of the limitations of the claim.
Claims 14-17are allowed by virtue of their dependence from the objected claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	  Pawliszyn (US 2003/0003596 A1) teaches a device for carrying out solid phase microextraction is a fiber contained in a syringe. The fiber can be solid or hollow. The syringe has a barrel and a plunger slidable within the barrel, the plunger having a handle extending from one end of the barrel. A hollow needle extends from an end of the barrel opposite to the plunger. The fiber is contained in the needle. When the plunger is depressed, the fiber extends beyond a free end of the needle and when the plunger is in a withdrawn position, the fiber is located within the needle. The syringe protects the fiber from damage. When it is desired to analyze a sample in a bottle having a septum, the needle is inserted through the septum and the plunger is depressed so that the fiber will extend into the sample. After one or two minutes, the plunger is moved to the withdrawn position so that the fiber will return to the needle and the syringe is withdrawn from the sample bottle. The syringe is then inserted through a septum in a gas injection port of a gas chromatograph. The plunger is again depressed so that the fiber will extend into the gas chromatograph and an analysis of the components on the fiber is carried out. Then, the plunger is moved to the withdrawn and the syringe is withdrawn from the injection port. Previously, samples were analyzed using liquid-liquid extraction or using cartridges. Both of these methods are relatively expensive and time consuming. Both of these methods also require the use of solvents which can be difficult and expensive to dispose of (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886